700 S.E.2d 750 (2010)
Ajamu GAINES, Jr., a minor, By and Through his guardian ad litem, Scott HANCOX; and Ajamu Gaines, Sr., Plaintiffs,
v.
CUMBERLAND COUNTY HOSPITAL SYSTEM, INC., a/k/a Cape Fear Valley Health System and/or Cape Fear Valley Medical Center; Cape Fear Orthopaedic Clinic, P.A.; Karen V. Jones, M.D.; Thomas R. Tetzlaff, M.D.; and Johnny Kegler, a/k/a Jason Willis, Carolina Regional Radiology, P.A.; and Beverly A. Davis, M.D, Defendants.
No. 206P10.
Supreme Court of North Carolina.
August 26, 2010.
Cale H. Conley, Atlanta, GA, Reginald B. Gillespie, Jr., Durham, William S. Britt, *751 Lumberton, Timothy DiPiero, Charleston, WV, for Ajamu Gaines, Jr., et al.
Mark E. Anderson, Raleigh, for Cumberland Co. Hospital, et al.
John D. Martin, Wilmington, for Thomas R. Tetzlaff, M.D.
Alex J. Hagan, Raleigh, for Karen V. Jones, M.D., et al.
Robert S. Shields, Jr., New Bern, for Beverly A. Davis, M.D., et al.
Johnny Kegler, pro se.
Prior report: ___ N.C.App. ___, 692 S.E.2d 119.

ORDER
Upon consideration of the petition filed on the 11th of May 2010 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."